DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bryan Zerhusen on 2/22/2021.

The application has been amended as follows: 

	Cancel claims 1 and 5.

Allowable Subject Matter
Claims 6-9 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or render obvious a process for preparing a composite having a core-shell arrangement, said composite comprising cellulose nanocrystal adding at least one monomer of said intrinsically conductive polymer (ICP) and polymerizing said monomer at about neutral pH to form said second layer in contact with said first layer comprising the surface agent, wherein said core is individually coated by said ICP as to the context of claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558.  The examiner can normally be reached on Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BG/

/SHAMIM AHMED/Primary Examiner, Art Unit 1713